Case 7:21-mj-03696-UA Document 3 Filed 04/09/21 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

April 9, 2021

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601-4150

Re: United States v. Tishawn Woods, 21-MJ-3696
Dear Judge Krause:

Defendant Tishawn Woods has been arrested, and will be brought before the Court for his
initial appearance on the above-referenced Complaint, which charges violations of 18 U.S.C. §§
1951 and 924(c). Accordingly, the Government respectfully requests that Your Honor sign an
order unsealing the Complaint and arrest warrant.

Thank you for your consideration.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

. He

Jeffrey C. Coffman
Assistant United States Attorney
(914) 993-1940

 

SO ORDERED:

(rd oe

HON. ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York

 

 
